Registration Nos. 333-124214 811-21757 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post Effective Amendment No.72 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.66 x (Check appropriate box or boxes) American Independence Funds Trust (Exact Name of Registrant as Specified in Charter) , SUITE 534 NEW YORK, NY 10169 (Address of Principal Executive Offices) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: (646) 747-3477 ERIC RUBIN, PRESIDENT AMERICAN INDEPENDENCE FINANCIAL SERVICES, LLC , SUITE 534 NEW YORK, NY 10169 COPIES TO: JON RAND DECHERT LLP
